Citation Nr: 0115425	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  99-18 087A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a back 
injury, currently diagnosed as degenerative joint disease of 
the lumbar spine with spinal stenosis.


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran served on active duty from October 1959 to 
September 1962 and from December 1962 to December 1965.

This matter arose from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied a claim for service connection for degenerative 
joint disease of the lumbar spine with spinal stenosis.

The Board of Veterans' Appeals (Board) notes that veteran 
also initiated an appeal as regards the denial of a request 
for waiver of recovery of an overpayment of improved death 
pension benefits in the calculated amount of $11,353.  The 
request for waiver was granted in a February 2000 decision by 
the RO's Committee on Waivers and Compromises.  Since that 
decision constituted a full grant of the benefit sought on 
appeal as to that issue and since there is no further 
evidence of disagreement by the veteran on that issue, it 
will not be addressed here by the Board.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Board received notification from the appellant that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2000).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).  

The RO wrote a letter to the veteran dated January 4, 2001, 
concerning this matter.  The veteran appended a note at the 
bottom of the letter and it was associated with the claims 
folder.  The veteran wrote, in pertinent part, "I think it 
would be wasteing [sic] your time and mine to pursue this 
matter."  The Board construes this statement as his desire 
to withdraw the claim.  As the statement was in writing, the 
legal requirements for a proper withdrawal have been 
satisfied.  38 C.F.R. § 20.204 (2000).  Consequently, further 
action by the Board on this claim is not appropriate.  
38 U.S.C.A. § 7105(d) (West 1991).

The appellant has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal is dismissed without prejudice.




		
M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

 


